Franhlin County Sherifi`S Oftice

   

 

Afiidavit of Service

JASON THIELE )
Petitioner/Plaintiff )

)
~vs- ) Case #: lSCV408l

) Service #: 1894436
GIVAUDAN )
Respondent/Defendant )

)
STATE OF OHIO )

) SS:

COUNTY OF FRANKLIN )

Tami J Stirnpfle, being first duly sworn, deposes and says: That he/she is, and was at all times hereinafter
mentioned, a duly appointed, qualified as an acting Deputy Sheriff of Franl<lin County, State of Ohio, a citizen
of the United States, not a party to, nor interested in, the above entitled action; that on lO/25/2()18, at the hour of
10:56 AM affiant as such Deputy Sheriff served a copy/copies of Out Of State Service l out of state summons,
and l out of State complaint issued in the above entitled action upon Givaudan by delivering to and leaving With
said person Residential Service Brandi at 4400 Easton Commons Way Ste l25 Ct Corporation System Colurnbus,
Oh 43219 within the County of Franklin, State of Ohio.

Brandi

Dallas L. Baldwin, Sheriff of Franklin County

 

 

er .~?/ § f .
t ~/ life
By: t'»’/“JW§ "‘m’

TAMI J STIMPFLE
JSNET HGRNSBY DEPUTY SHERlFF
?‘é»ataf§f Pu§zi§c. Steie of G¥’tZD

lent CGMSS§W Ex;)ire§ tO~‘l?~§il?S
""“¢W$;~?¢§M“" Subscribed and Wor‘n to before rne this:

WL/Of D\/€»sv\b€{, 90($§' .

W QLJO,…/éw(

Nora y P biic, state Of ohio K§

 

 

Civil Division, 410 South Hi,qh Street. an Floor, Columbus. Ohio 43215

Case 5:18-cV-O4081-LTS-KE|\/| Document 42 Filed 11/16/18 Page 1 of 2 SHFNZ”~

mart

§.C/ew\

Summons in a Civil Action

 

UNITED STATES DISTRICT CoURT

for the
Northem District of Iowa
Westem Division
JASON THlELE
P[ainlin

FR/~\GRANCE COMPANY, lNC.; CENTROME, INC.

(d/b/a ADVANCED BlOl'§%£l;tml}\lC.); ClTRUS & ALLlED
ESSENCES, LTD.; (See attached sheet for additional
Detendants.)

)
)
)
v. ) Civil Action No. 18-CV~4081
BASF CORP.; BERJE, lNC.; CARM! FLAVOR AND ) v
)
)

SUMMONS IN A CIVIL ACTION

TO¢ (D€f€"dG/?l 'S 110/113 andadd/'@SS) GlVAUDAN (f/k/a TASTEMAKER, FRlES & FRlES, MALL|NCK

c/o CT Corporatlon System
4400 Easton Commons Way, Sulte 125
Columbus, OH 43219

DT)

attait§ t lanes wmata
.*ll =Ol th *tZ 1303181

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 30 days
if you are the State of lowa -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) - you must Serve on the plaintiff an
answer to the attached complaint or a motion under Rule 12 of the F ederal Rules of Civil Procedure. The answer

or motion must be served on the plaintiff or/plaintiff’s attorney, Whose name and address are:
Dennis_l\/l. l\/lcElWain, T0005253

Smith & l\/lcElwain Law Ott"lce
505 Fifth Street, Suite 530
P.O. Bo)< 1194

If you fail to resp§ii)d',nj\ifi§/mi:(iivtv%y5 gfg?ilt will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 09/13/2018

 

Signalw'e of Cle)'k or Depuly Clerk

 

C,Caasseeéf€§`c\)/-'C?A?'(S)§f-'H§-K%RXU'B%%U€%ii€&GQ¢il§/d§1&%$§81 (|`ftafge 2 of 2

